DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding the phrase “arm restraining means” first appearing in Claim 6, this is interpreted to mean a sliding support (Specification Page 10). 
Regarding the phrase “arm fixing means” first appearing in Claim 14, this is interpreted to mean wrist straps (Specification Page 11). 

Regarding the phrase “second fixing means” first appearing in Claim 19, this is interpreted to mean a groove or opening in the side are of the inclined plate (Specification Page 12). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 20130090069A) in view of Polomsky (US Patent Application Publication 20100319121). 
Regarding claim 1, Hwang teaches an immobilisation device for radiotherapy, comprising: an inclined plate (Figure 2, 21) for supporting the back of a patient, wherein said plate is inclined in a longitudinal direction and has a lower end and an upper end; and a lower platform (Figure 2; 11) for supporting the buttocks of the patient, wherein said lower platform is configured for being arranged adjacent to the lower end of the inclined plate. Hwang does not teach wherein the lower platform is rotatable to make it easier to place the patient on the device. Polomsky teaches wherein the lower platform is rotatable to make it easier to place the patient on the device (Figure 1; 102 and Paragraph 9). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the bottom panel of Hwang to be 
Regarding claim 2, Hwang teaches the lower platform comprises a vertically projecting protuberance (Figure 2; 12)
Regarding claim 3, Hwang teaches the protuberance has a cross-section with smooth curves that are devoid of sharp edges to prevent injuring the patient (Figure 2; 12).
Regarding claim 4, Hwang teaches the protuberance has a cross-section with a circular, elliptical (Figure 2; 12, the side profile is curved in a circular, elliptical, or ovular shape), or oval shape. 
Regarding claim 8, Hwang teaches the inclined plate comprises a central longitudinal cavity to make it easier to position the spinous process of the patient (Figure 2; at 24).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 20130090069A) in view of Polomsky (US Patent Application Publication 20100319121) further in view of Manouchehri (US Patent Application Publication 20100005591). 
Regarding claim 5, Hwang does not teach the lower platform further comprises in lateral areas according to the usage orientation a pair of vertically projecting plates. 
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 20130090069A) in view of Polomsky (US Patent Application Publication 20100319121) further in view of Zacharopoulos (US Patent Application Publication 20140107393). 
Regarding claim 6, Hwang does not teach the inclined plate is formed by two V-shaped side sub-plates which are additionally inclined in a transverse direction so as to prevent the patient from being able to turn. Zacharopoulos teaches the inclined plate is formed by two V-shaped side sub-plates (Figure 1; 1) which are additionally inclined in a transverse direction (Figure 1, the plates are inclined towards each other) so as to prevent the patient from being able to turn (abstract). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the plate of Hwang to include the structure of Zacharopoulos in order to ensure immobilization and prevent movement of the patient during radiology (Zacharopoulos Abstract). 
Regarding claim 7, Hwang does not teach the inclined plate further comprises two side contention walls projecting essentially in a vertical manner for closely housing the patient. Zacharopoulos teaches the inclined plate further comprises two side contention walls projecting essentially in a vertical manner for closely housing the patient (Figure 1; 1). the inclined plate further comprises two side contention walls projecting essentially in a vertical manner for closely housing the patient.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 20130090069A) in view of Polomsky (US Patent Application Publication 20100319121) in view of Colon (US Patent 5127422).
Regarding claim 9, Hwang does not teach the inclined plate is configured such that its angle of inclination is fixed and cannot be modified. Colon teaches the inclined plate is configured such that its angle of inclination is fixed and cannot be modified (Figure 6; back portion can only connect to the front supporting platform at one spot). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the support of Hwang to have only one angle in order to simplify the device by having only one configuration. 
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 20130090069A) in view of Polomsky (US Patent Application Publication 20100319121) in view of Walczyk (Patent Application Publication 20080172791). 
Regarding claim 10, Hwang does not teach the inclined plate
Regarding claim 11, Hwang does not teach the distance between the inclined plate and the lower end of the restraining element
Regarding claim 12, Hwang does not teach the restraining element is sliding between the retracted position and the extended position. Walczyk teaches the restraining element is sliding between the retracted position and the extended position (Figure 3; 14 can slide along 22). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the support of Hwang to include an arm restraint in order to position the patient exactly as desired for radiography.
Regarding claim 13, Hwang does not teach the arm restraining means comprise a support arranged at the upper end of the inclined plate projecting vertically above the plate to which there is coupled in a sliding manner in the longitudinal direction the restraining element. Walczyk teaches the arm restraining means comprise a support (Figure 3; 12) arranged at the upper end of the inclined plate projecting vertically above the plate to which there is coupled in a sliding manner in the longitudinal direction the restraining element. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the support of .
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 20130090069A) in view of Polomsky (US Patent Application Publication 20100319121) in view of Walczyk (Patent Application Publication 20080172791) further in view of Lassetter (US Patent Application Publication 20150101619). 
Regarding claim 14, Hwang does not teach the restraining element has arm fixing means actively restraining the arms of the patient. Lassetter teaches the restraining element has arm fixing means actively restraining the arms of the patient (Figure 7, 32). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the support of Hwang to include wrist straps in order to further ensure lack of movement of the patient during radiology. 
Regarding claim 15, Hwang does not teach the arm fixing means.
Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 20130090069A) in view of Polomsky (US Patent Application Publication 20100319121) in view of Smith (US Patent Application Publication 20160174929)
Regarding claim 16, Hwang does not teach graduated stereotactic marks arranged on the outer face of the side contention walls. Smith teaches graduated stereotactic marks arranged on the outer face of the side contention walls (Paragraph 3, and Figure 1, 111 and 113 
Regarding claim 18, Hwang does not teach the side contention walls and/or the stereotactic arch have a series of holes which allow seeing the stereotactic marks. Smith teaches the side contention walls and/or the stereotactic arch have a series of holes which allow seeing the stereotactic marks (Paragraph 3). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the support of Hwang to include stereotactic marks to ensure alignment for radiology. 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 20130090069A) in view of Polomsky (US Patent Application Publication 20100319121) in view of Wilson (US Patent Application Publication 20090308400).
Regarding claim 17, Hwang does not teach a stereotactic arch that can be coupled to the inclined plate. Wilson teaches a stereotactic arch that can be coupled to the inclined plate (Figure 1; 80). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the support of Hwang to include a stereotactic arch in order to ensure alignment and immobilization of the patient. 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 20130090069A) in view of Polomsky (US Patent Application Publication 20100319121) in view of Rohr (US Patent Application Publication 20120265052).
Regarding claim 19, Hwang does not teach first fixing means located in the inclined plate for supporting the antenna of magnetic resonance equipment. Rohr teaches first fixing means located in the inclined plate for supporting the antenna of magnetic resonance equipment (Figure 2; recess at 31 which holds antenna 12). It would have been obvious to one of ordinary . 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 20130090069A) in view of Polomsky (US Patent Application Publication 20100319121) in view of Finken (US Patent 2899692). 
Regarding claim 20, Hwang does not teach second fixing means located in the inclined plate for a thermoplastic immobilisation blanket of the patient. Finken teaches fixing means located in the inclined plate for a thermoplastic immobilisation blanket of the patient (Figure 1; Finken teaches openings in the support 16 through which ties can secure the blanket at 38/42). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the plate of Hwang to include means to attach an immobilization blanket as in Finken in order to tightly secure the patient and prevent movement by the patient. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MORGAN J MCCLURE/Examiner, Art Unit 3673    
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        2/16/2021